DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Instant Figures 5A, 5B and 8 do not clearly indicate/show/depict claimed geometrical aspects, such as “angles” related to grooves/corners, due to the fact they are grey-scale images that reproduce/print poorly (see instant PGPUB of the instant application: U.S. 2020/0309667) and are ‘fuzzy’ and/or not of high enough resolution to clearly indicate claimed features.  These features must be clearly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Instant independent claims 1 and 11 all recite the basic method/process steps of scanning a formation sample to create a data packet; performing a digital porous plate experiment with the data packet and determining geometry of a pore throat in the formation sample.  However, there is no connection or nexus between the recited steps, that is, from which of the steps and/or combination of steps are used/employed in the final determination of the pore throat geometry.  The steps, as recited, do not require the exact order of steps to be performed, and, for example, the pore throat geometry may be obtained from the scanned and produced data packet, which indicates all the geometry of the formation sample, including pore throats, prior to any digital porous plate experiment. The claims do not require any results/information from the digital porous plate experiment to be employed in the determination of a pore throat geometry, lacking a connection/nexus of the recited steps.  All other claims are rejected due to their dependency.
Claims 2 and 12 recite “identifying a two-phase interface for different capillary pressure.”  It appears the claims should state “pressures,”  i.e. plural, however, the claims are limited to a single pressure, and thus cannot be “different,” thus rendering the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Applicant’s cited prior art reference “Computation of Relative Permeability Functions in 3D Digital Rocks by a Fractional Flow Approach Using the Lattice Boltzmann Method” to De Prisco et al.   De Prisco et al. discloses a method and system (see entire reference) of obtaining and scanning (X-ray computed tomography (CT) scanning or focused ion beam scanning electron microscopy (FIB-SEM)) a formation sample to form a data set/packet  (segmentation algorithms to create digital representation of the formation sample and advanced numerical methods) which is processed/loaded into an information handling machine and performing a digital porous plate experiment (advanced numerical methods to evaluate electrical, elastic, fluid flow and other properties of the rock and simulation of fractional flow in the 3D 

Conclusion
Due to the rejections of the pending claims under 35 U.S.C. 112, a thorough and complete comparison and examination of the claimed invention to the prior art could not be made by the Examiner, thus although instant independent claims 1 and 11 are rejected under the prior art, as best understood by the Examiner, this is not an indication of allowable subject matter of any dependent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, which directly reads on the claimed invention.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861